FILED
                                                 United States Court of Appeals
                    UNITED STATES COURT OF APPEALS       Tenth Circuit

                           FOR THE TENTH CIRCUIT                       October 4, 2013

                                                                     Elisabeth A. Shumaker
                                                                         Clerk of Court
ARTHUR BARNES,

             Plaintiff-Appellant,

v.                                                         No. 13-3043
                                              (D.C. No. 6:12-CV-01032-MLB-KGG)
SPIRIT AEROSYSTEMS, INC.,                                   (D. Kan.)

             Defendant-Appellee.


                            ORDER AND JUDGMENT*


Before HARTZ, BALDOCK, and GORSUCH, Circuit Judges.



      Plaintiff Arthur Barnes, proceeding pro se, appeals the order granting summary

judgment in favor of his former employer, defendant Spirit AeroSystems, Inc.

(Spirit), on his interference and retaliation claims under the Family and Medical

Leave Act (FMLA), 29 U.S.C. § 2615(a)(1) and (2). Exercising jurisdiction under

28 U.S.C. § 1291, we affirm.


*
      After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of this
appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
      “We review de novo the district court’s decision to grant summary judgment.”

Tabor v. Hilti, Inc., 703 F.3d 1206, 1215 (10th Cir. 2013) (internal quotation marks

omitted). We view the facts in the light most favorable to Mr. Barnes and draw all

reasonable inferences in his favor. See id. “Summary judgment is appropriate only if

[Spirit] shows that ‘there is no genuine dispute as to any material fact and [it] is

entitled to judgment as a matter of law.’” Hernandez v. Valley View Hosp. Ass’n,

684 F.3d 950, 957 (10th Cir. 2012) (quoting Fed. R. Civ. P. 56(a)). Because

Mr. Barnes is proceeding pro se, we construe his filings liberally. See Erickson v.

Pardus, 551 U.S. 89, 94 (2007) (per curiam). We affirm the summary judgment for

substantially the same reasons relied on by the district court in its thorough and

well-reasoned memorandum and order of January 15, 2013.

      Mr. Barnes’s first claim is that Spirit unlawfully interfered with his right to

take approved intermittent FMLA leave when it terminated his employment in

September 2011. The district court ruled that Spirit met its burden of showing that it

terminated Mr. Barnes for reasons unrelated to his exercise or attempted exercise of

his rights under the FMLA. We agree. It is uncontroverted that Spirit terminated

Mr. Barnes because he failed to comply with its attendance and notice-of-absence

policies, and Mr. Barnes has not come forward with any evidence to contradict

Spirit’s explanation for his termination or call into question the legitimacy of its

policies. Spirit was therefore entitled to summary judgment on the interference

claim. See Twigg v. Hawker Beechcraft Corp., 659 F.3d 987, 1008-09 (10th Cir.


                                           -2-
2011) (“an employer generally does not violate the FMLA if it terminates an

employee for failing to comply with a policy requiring notice of absences, even if the

absences that the employee failed to report were protected by the FMLA”).

      Mr. Barnes’s second claim is that Spirit unlawfully retaliated against him for

exercising his right to take FMLA leave when it terminated his employment. The

district court ruled that Mr. Barnes failed to put forth evidence showing that the

reason proffered by Spirit for his termination was pretextual.1 Again we agree.

Summary judgment on Mr. Barnes’s FMLA retaliation claim was thus required. He

had the burden to “show that there is a genuine dispute of material fact as to whether

[Spirit’s] explanation[] for terminating [his] employment [was] pretextual.” Metzler

v. Federal Home Loan Bank of Topeka, 464 F.3d 1164, 1172 (10th Cir. 2006). “He

failed to satisfy that burden and therefore succumbs to summary judgment on [his

FMLA retaliation] claim.” Sabourin v. University of Utah, 676 F.3d 950, 961

(10th Cir. 2012).

      We also note two nonmeritorious arguments made in Mr. Barnes’s brief on

appeal. (1) He suggests that Spirit did not provide a necessary designation notice.
1
        In his opening brief, Mr. Barnes alleges that “the policies relied upon by
Spirit . . . in making its decision to terminate Mr. Barnes were not applied equally
and across the board to all of the company’s employees, without regard for whether
an employee has been approved for FMLA leave or is absent from work for some
other reason.” Aplt. Opening Br. at 9. But this conclusory allegation is not
supported by any evidence in the summary-judgment record, and it is therefore
insufficient to defeat summary judgment on the question of pretext. See White v.
York Int’l Corp., 45 F.3d 357, 363 (10th Cir. 1995) (“[C]onclusory allegations
standing alone will not defeat a properly supported motion for summary judgment.”).


                                          -3-
But Spirit had approved intermittent FMLA leave, and Mr. Barnes does not direct us

to any failure of Spirit to comply with the requirements for designation notices.

(2) He contends that Spirit had relinquished some of its defenses in return for his

agreement to dismiss his claims against the original individual defendants. But

nothing in the record supports that contention.

      The judgment of the district court is affirmed. Spirit’s motion to seal Volume

II of its Supplemental Appendix is denied, and the clerk of the court is directed to

unseal the four exhibits that are contained in Volume II of Spirit’s Supplemental

Appendix.


                                                  Entered for the Court


                                                  Harris L Hartz
                                                  Circuit Judge




                                         -4-